EXHIBIT A JOINT FILING AGREEMENT This will confirm the agreement by and between the undersigned that the statement on Schedule 13D (the “Schedule 13D”) filed on or about this date with respect to Common Stock of China MediaExpress Holdings, Inc., a Delaware corporation, is being filed on behalf of the entities listed below.Each of the entities listed hereby acknowledges that pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each person on whose behalf the Schedule 13D is filed is responsible for the timely filing of such statement and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein, and that such person is not responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated: February8 , 2010 STARR INVESTMENTS CAYMAN II, INC. By: /s/ Michael J. Horvath Michael J. Horvath Director STARR INTERNATIONAL CAYMAN, INC. By: /s/ Michael J. Horvath Michael J. Horvath Director STARR INTERNATIONAL INVESTMENTS LTD. By: /s/ Stuart Osborne Stuart Osborne Director, Controller and Vice President STARR INTERNATIONAL COMPANY, INC. By: /s/ Stuart Osborne Stuart Osborne Vice President and Treasurer C.V. STARR & CO., INC. By: /s/ Michael J. Horvath Michael J. Horvath Secretary MAURICE R. GREENBERG By: /s/ Maurice R. Greenberg
